Citation Nr: 0523632	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96-44 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for conjunctivitis of 
the left eye.  

4.  Entitlement to service connection for a conjunctival cyst 
of the left eye.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO, in 
pertinent part, denied the issues of entitlement to service 
connection for bilateral hearing loss, a low back disability, 
conjunctivitis of the left eye, and a conjunctival cyst of 
the left eye.  

After receiving notification of the March 1996 determination, 
the veteran perfected a timely appeal with respect to the 
denial of his service connection claims.  Thereafter, in 
January 2004, the Board remanded the veteran's case to the 
RO, through the Appeals Management Center (AMC), for further 
evidentiary development.  Following completion of the 
requested actions to the extent possible, as well as a 
continued denial of the veteran's service connection claims, 
the RO, through the AMC, returned his case to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes that can be related to 
service.  

3.  The veteran exhibited chronic degenerative disc disease 
of the lumbosacral spine during his active military duty.  

4.  The veteran does not have conjunctivitis of his left eye 
associated with his active military duty.  

5.  The veteran does not have a conjunctival cyst of his left 
eye associated with his active military duty.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  Degenerative disc disease of the lumbosacral spine was 
incurred in service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Conjunctivitis of the left eye was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  A conjunctival cyst of the left eye was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in February 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support his service connection claims.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, VA notified 
the veteran of his opportunity to submit "additional 
things," "any additional evidence to help substantiate . . 
. [his] appeal" as well as "information that is relevant to 
. . . [his] appeal."  Thus, he may be considered advised to 
submit all pertinent evidence in his possession.  

Additionally, the March 1996 rating decision, the August 1996 
statement of the case (SOC), and the May 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
service connection claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
legally impossible to satisfy in the present case, where the 
veteran filed his service connection claim in November 1995, 
and the RO initially adjudicated these issues in March 1996.  
In any event, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in February 
2004 was not given prior to the first adjudication of the 
issues on appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  

The Board acknowledges that, after the veteran perfected a 
timely appeal with respect to the denial of his service 
connection claims, he verbally expressed his desire to 
withdraw these issues from appellate review.  Specifically, 
according to a VA Form 119, Report of Contact (Form 119), the 
veteran informed RO personnel that he "would like to 
withdraw his Compensation and Pension claim."  In an October 
2003 letter, the Board explained to the veteran that, in 
order to withdraw the issues on appeal, he would have to 
express his desire for such action in writing.  Also, the 
Board informed the veteran that appellate review of his 
appeal would be temporarily suspended for 30 days (from the 
date of the letter) to accord him an opportunity to respond 
and that, if he failed to respond within that time frame, 
appellate review of the issues on appeal would resume.  The 
veteran failed to respond to the Board's October 2003 letter.  

Further, the veteran failed to respond to VA's requests for 
information concerning relevant post-service treatment 
records.  In addition, the veteran failed to report to 
relevant VA examinations scheduled in December 1995.  The 
Board acknowledges that, in the notice of disagreement 
received at the RO in July 1996 and in the substantive appeal 
which was received at the RO in October 1996, the veteran 
asserted that he had never received the notice of the 
scheduling of December 1995 VA examinations.  

Due to the veteran's verbal expression of a desire to 
withdraw his service connection claims from appellate review 
in June 2003, pertinent VA examinations scheduled between 
that month and February 2004 were cancelled.  (A copy of a 
June 2003 letter from the VA Medical Center in Atlanta, 
Georgia, which is included in the claims folder, informed the 
veteran pertinent VA examinations scheduled in June and July 
2003.)  Later in February 2004, the veteran stated that he 
would not be able to report for a VA examination until June 
or July.  By letters subsequently dated in September 2004 and 
February 2005, VA asked the veteran to inform the agency if 
he would be willing to undergo the relevant VA examinations.  
Both of these letters notified the veteran that, if he failed 
to respond, a decision would be made on his appeal based upon 
the existing evidence of record.  The veteran failed to 
respond to either of these letters.  

The veteran has the responsibility of providing relevant 
information.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claims based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

1.  Bilateral Hearing Loss

The veteran essentially asserts that he developed bilateral 
hearing loss as a result of his active military duty.  He has 
not provided any more specific contentions regarding this 
claim.  

In this regard, the Board acknowledges that service personnel 
records confirm that the veteran's in-service 
responsibilities included work in aircraft maintenance 
support.  His military education included participation in a 
30 hour course on F-16 Aircraft Familiarization in March 
1991.  

According to service medical records, audiograms completed on 
two consecutive days in August 1977 reflect some hearing loss 
in the veteran's left ear.  In particular, an audiogram 
conducted on August 29th, 1977 reflects hearing acuity of 
40 decibels at 4000 Hertz in the veteran's left ear.  Due to 
an August 30th, 1977 notation that the veteran had high 
frequency hearing loss with significant threshold shift in 
both ears, he underwent a second audiogram.  This second 
audiological testing, which was completed on August 30th, 
1977, notes hearing acuity of 30 decibels at 3000 Hertz and 
40 decibels at 4000 Hertz in his left ear.  See Hensley v. 
Brown, 5 Vet.App. 155, 157 (1993) (in which the United States 
Court of Veterans Appeals (Court) stipulated that the 
threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels.)  

Subsequent audiograms completed in September 1977, August 
1978, August 1979, and September 1981 reflect hearing acuity 
which was within normal limits bilaterally.  See, Hensley v. 
Brown, 5 Vet.App. at 157.  The Board acknowledges that an 
audiogram conducted at a periodic in-service examination in 
September 1987 includes the examiner's diagnosis of stable 
high frequency hearing loss of the left ear.  In particular, 
the results of this audiological testing showed hearing 
acuity of 40 decibels at 4000 Hertz in the veteran's left 
ear.  The remainder of the veteran's hearing acuity was 
within normal limits.  See, Hensley v. Brown, 5 Vet.App. at 
157.  

Additionally, an audiogram completed at a periodic in-service 
examination in August 1989 reflected hearing acuity of 
30 decibels at 4000 Hertz in the veteran's left ear.  
Importantly, however, the remainder of his hearing acuity was 
within normal limits.  See, Hensley v. Brown, 5 Vet.App. at 
157.  Moreover, the claims folder contains no subsequent 
in-service, or post-service, audiological evaluation.  

Consequently, the Board must conclude that competent evidence 
of record does not show that the veteran has a hearing loss 
disability for VA benefit purposes.  Significantly, according 
to the evidence of record, the veteran's most recent 
audiological evaluation was completed in August 1989.  The 
results of this testing do not illustrate an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent is 
necessary for a finding of an impaired hearing disability for 
VA benefit purposes).  As such, this audiogram does not 
provide competent evidence of an impaired hearing disability 
for VA compensation benefit purposes.  See, 38 C.F.R. § 3.385 
(2004).  

Without competent evidence of a current diagnosis of 
bilateral hearing loss, service connection for such a 
disability cannot be awarded.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for such a disorder.  The doctrine of reasonable 
doubt is not, therefore, for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

2.  A Low Back Disability

The veteran essentially asserts that he developed a low back 
disability as a result of his active military duty.  In 
support of this contention, he notes that he received 
treatment for low back pathology during his active military 
duty.  He has not, however, provided any more specific 
contentions regarding this claim.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for acute lumbar strain on 
multiple occasions between December 1975 and May 1988.  
Specifically, a June 1986 report notes that a computed 
tomography scan confirmed the presence of a herniated nucleus 
pulposus at the L5-S1 level.  The examiner assessed resolving 
herniated nucleus pulposus at the L5-S1 level.  According to 
a January 1988 record, X-rays showed narrowing of the L5 
interspace and the possibility of an old fracture at the 
L5 level.  The examiner assessed probable degenerative disc 
disease and a possible old fracture.  In addition, a computed 
tomography scan completed on the veteran's lumbar spine in 
May 1988 reflected a central disc bulge at L5-S1 without 
evidence of significant compression or displacement of the 
thecal sac or nerve roots (a finding which the examiner 
explained was of questionable significance clinically) as 
well as mild changes of facet arthropathy at the L4-L5 and 
L5-S1 levels bilaterally.  

While the veteran failed to report for several post service 
VA examinations, he exhibited a chronic level of back 
impairment during his time in the military.  He was treated 
over a period of several years for recurring back problems 
and the computerized tomography scan of the spine 
demonstrated disc impairment.  Resolving all doubt in the 
veteran's favor, the Board finds that degenerative disc 
disease of the lumbosacral spine was first exhibited in 
service and compensation should be granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  



3.  Conjunctivitis Of The Left Eye

The veteran essentially asserts that he developed 
conjunctivitis of his left eye as a result of his active 
military duty.  In particular, he contends that he continues 
to experience occasional flare-ups of this condition.  He has 
not, however, provided any more specific contentions 
regarding this claim.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for allergic conjunctivitis 
of the right eye in July 1988, bilateral blepharitis in 
September 1988, and conjunctivitis/blepharitis in the left 
eye in August 1989.  Significantly, however, the remainder of 
the service medical records is negative for complaints of, 
treatment for, or findings of conjunctivitis.  Furthermore, 
no medical records of post-service conjunctivitis treatment 
are contained in the claims folder, or asserted by the 
veteran to exist.  

Accordingly, as the medical evidence of record fails to 
provide competent evidence of the presence of conjunctivitis 
of the left eye associated with the veteran's active military 
duty, the Board must conclude that preponderance of the 
evidence is against his claim for service connection for such 
a disorder.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

4.  A Conjunctival Cyst Of The Left Eye

The veteran essentially asserts that he developed a 
conjunctival cyst of his left eye as a result of his active 
military duty.  He maintains that he still has this cyst.  He 
has not, however, provided any more specific contentions 
regarding this claim.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for a conjunctival cyst of 
the left eye in December 1974 and October 1975.  At a visual 
evaluation completed in February 1981, the examiner noted 
that the veteran had "loose skin from [an] old conj. cyst" 
below his left lower lid.  Importantly, the remainder of the 
service medical records is negative for complaints of, 
treatment for, or findings of a conjunctival cyst.  
Furthermore, no medical records of post-service conjunctival 
cyst treatment are contained in the claims folder, or 
asserted by the veteran to exist.  

Accordingly, as the medical evidence of record fails to 
provide competent evidence of the presence of a conjunctival 
cyst of the left eye associated with the veteran's active 
military duty, the Board must conclude that preponderance of 
the evidence is against his claim for service connection for 
such a disorder.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a degenerative disc disease of the 
lumbosacral spine is granted.  

Service connection for conjunctivitis of the left eye is 
denied.  

Service connection for a conjunctival cyst of the left eye is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


